Citation Nr: 0311752	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from April 1966 to January 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the issue on appeal. 


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

In November 2002, the Board undertook additional development 
in this case pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  As a result of the development action, 
July and August 2002 statements from L.R., M.D. and a March 
2003 letter from the veteran's wife were added to the claims 
file in May 2003.

In a recent decision, United States Court of Appeals for the 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  Accordingly, this case must be remanded to the RO 
so that the RO may consider the additional evidence noted 
above.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the file in order to 
determine if additional evidentiary 
development is necessary and, if so, to 
undertake such development.  If any records 
sought are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim, taking into 
consideration any and all evidence which has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




